Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered August 4, 1989, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s decision to permit inquiry into one of the defendant’s numerous prior burglary convictions was neither an improvident exercise of discretion nor unduly prejudicial to the defendant (see, People v Boyd, 156 AD2d 701; People v Hamlin, 153 AD2d 644; People v Mercado, 117 AD2d 627; People v Rahman, 62 AD2d 968, affd 46 NY2d 882).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the second degree beyond a reasonable doubt. The defendant’s recent and exclusive possession of the fruits of the crime justified the inference that he had burglarized the premises in question (see, People v Baskerville, 60 NY2d 374). There was clearly a reasonable basis upon which the jury could conclude that the explanation provided was false (see, People v Alvarez, 116 AD2d 725; People v Thornton, 104 AD2d 426).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Brown, Eiber and Harwood, JJ., concur.